DETAILED ACTION
Applicant's arguments filed on 07/02/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with on Herman Paris on 07/14/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 13 and 15 have been canceled.
Claims 1 and 10 have been replaced with following:
	Claim 1.	A substrate fixing device comprising: a baseplate; an adhesive layer on the baseplate; and an electrostatic chuck on the adhesive layer, wherein the adhesive layer includes a first layer and a second layer, the second layer being interposed between the first layer and the electrostatic chuck, wherein a thermal conductivity of the first layer in a stacking direction is higher than a thermal conductivity of the first layer in a plane direction, the stacking direction being a direction in which the baseplate, the adhesive layer, and the electrostatic chuck are stacked, the plane includes a resin; and a carbon sheet in the resin, the carbon sheet including main surfaces parallel to the plane direction, wherein the resin directly covers each of the main surfaces of the carbon sheet; wherein the second layer is thinner than the first layer.
Claim 12.	A substrate fixing device comprising: a baseplate; 3Docket No.: 18SD-001 App. No.: 15/956,852 an adhesive layer on the baseplate; and an electrostatic chuck on the adhesive layer, the electrostatic chuck including a substrate and a heating element buried in the substrate, wherein the adhesive layer includes a first layer and a second layer, the second layer being between the first layer and the electrostatic chuck, wherein a thermal conductivity of the first layer in a stacking direction is higher than a thermal conductivity of the first layer in a plane direction, the stacking direction being a direction in which the baseplate, the adhesive layer, and the electrostatic chuck are stacked, the plane direction being perpendicular to the stacking direction, wherein a thermal conductivity of the second layer in the plane direction is higher than a thermal conductivity of the second layer in the stacking direction, and wherein the second layer includes a resin; and a carbon sheet in the resin, the carbon sheet including main surfaces parallel to the plane direction, wherein the resin directly covers each of the main surfaces of the carbon sheet; wherein the second layer is thinner than the first layer.
Reasons for Allowance
Claims 1, 3, 5-7, 9-10, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“…wherein a thermal conductivity of the first layer in a stacking direction is higher than a thermal conductivity of the first layer in a plane direction, the stacking direction being a direction in which the baseplate, the adhesive layer, and the electrostatic chuck are stacked, the plane direction being perpendicular to the stacking direction, wherein a thermal conductivity of the second layer in the plane direction is higher than a thermal conductivity of the second layer in the stacking direction, and wherein  the second layer includes a resin; and a carbon sheet in the resin, the carbon sheet including main surfaces parallel to the plane direction, wherein the resin directly covers each of the main surfaces of the carbon sheet; wherein the second layer is thinner than the first layer.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838